IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40268
                          Summary Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,


versus

CARLOS SAUCEDA-SANCHEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-95-279-01
                        - - - - - - - - - -
                          December 6, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Sauceda-Sanchez appeals his conviction and sentence

for illegal reentry following deportation in violation of U.S.C.

§§ 1326(a) & (b)(2).   Sauceda-Sanchez contends that the district

court violated Fed. R. Crim. P. 11(c) in its determination

whether Sauceda-Sanchez’s guilty plea was knowing and voluntary

because the court (1) did not inform him of the nature of the

charge against him or establish a factual basis to support the

guilty plea, (2) did not inform him of his right to not have his

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40268
                                 - 2 -

silence used against him, (3) did not inform him of the effect of

supervised release with respect to the charged offense and

erroneously told him the the statutory maximum was five years

instead of three years, (4) did not inform him that he could not

withdraw his guilty plea if the court did not accept the plea,

and (5) erroneously told him that he was waiving his right to

appeal by pleading guilty.    Sauceda-Sanchez contends that the

alleged violations of Rule 11 affected his substantial rights and

requires the reversal of his conviction.

     We have reviewed the record and the briefs of the parties

and conclude that any violation of Rule 11 committed by the

district court was harmless.    See United States v. Johnson, 1

F.3d 296, 298 (5th Cir. 1993)(en banc).     Sauceda-Sanchez was

clearly advised of the nature of the charges against him and the

district court established a factual basis for the guilty plea.

The record does not affirmatively show that any variance from

Rule 11(c) requirements committed by the district court affected

Sauceda-Sanchez’s decision to plead guilty.     See id. at 301-303.

     AFFIRMED.